DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagno (US 3570614 A).

Regarding claim 1, Bagno discloses a combine harvester, comprising: 
a pair of front wheels (13) having inner surfaces; 
a main chassis frame, comprising generally longitudinal chassis members (beams 2) which are disposed at least partially between the front wheels; 
at least one driveline, comprising at least one drive element (24) disposed at least partially between the front wheels (see Fig. 2); 
wherein the drive element is disposed at least partially within at least one of the chassis members (see Fig. 4, 24 is mounted via bracket 25 to the inside of beam 2).

It is noted that the phrase “disposed at least partially within” is broad, and does not limit the claim to drive elements internally housed within a hollow chassis frame member. The phrase has been interpreted to include drive elements positioned anywhere within a chassis. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 5823569 A).

Regarding claim 1, Scott discloses a chassis, comprising: 
a pair of front wheels (3) having inner surfaces; 
a main chassis frame (2, see Fig. 1), comprising generally longitudinal chassis members (6) which are disposed at least partially between the front wheels; 
at least one driveline, comprising at least one drive element (chain 24 with drive sprocket 23, driven by drive shaft 21) disposed at least partially between the front wheels; 
wherein the drive element is disposed at least partially within at least one of the chassis members.
Scott further discloses that the chassis can be used for agricultural machinery, such as harvesters (col. 1 lines 41-42), the chassis protecting the drive elements from dirty working conditions and damage from foreign bodies, and protecting operators from accidental injury (col. 3 line 61-col. 4 line 3).
Scott does not disclose wherein the chassis is that a combine harvester. However, because Scott teaches that the chassis can be used on a harvester, it would be obvious to one of ordinary skill in the art to use the chassis for that of a combine harvester to protect the harvesting equipment drive elements from damage. 

Regarding claim 2, Scott discloses the combine harvester of claim 1, wherein the drive element is one or more member chosen from a drive shaft (drive shaft 21 is partially housed within 6, col. 3 lines 56-58), a universal joint, and a gearbox.

Regarding claim 3, Scott discloses the combine harvester of claim 1, wherein the drive element is one or more member chosen from a belt and a pulley (chain 24 functions as a pulley to drive sprocket 25).

Regarding claim 4, Scott discloses the combine harvester of claim 1, wherein the at least one chassis member is a twin-skinned hollow member (inner side wall 10, outer side wall 9 are the two skins).

Regarding claim 5, Scott discloses the combine harvester of claim 4, wherein the drive element is disposed wholly within the at least one chassis member for at least a portion of a length of the drive element (see Fig. 1, the portion of 24 extending from 25 to panel 19).

Regarding claim 6, Scott discloses the combine harvester of claim 4, wherein the drive element is disposed partially within the at least one chassis member for at least a portion of a length of the drive element (the portion of 24 parallel to panel 19).

Regarding claim 10, Scott discloses the combine harvester of claim 6 wherein at least one skin of the hollow chassis member is load-bearing element and comprises a recess (opening 18), in which said recess the at least partial part of the drive element is disposed for at least a portion of the drive elements length.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied above, and further in view of Claas (US 2888088 A).

Regarding claim 7, Scott discloses the combine harvester of claim 6, wherein at least one skin of the hollow chassis member is load-bearing.
Scott does not disclose wherein the hollow chassis member comprises a partial cross-section of a hollow cylinder.
In the same field of endeavor, Claas discloses a chassis frame (1) having hollow, cylindrical longitudinal members (see Fig. 1). 
It would be obvious to one of ordinary skill in the art to modify the chassis members disclosed by Scott to be cylindrical, as disclosed by Claas, as an alternative design for the same chassis frame. 

Regarding claim 8, Scott, in view of Class, discloses the combine harvester of claim 7, wherein the drive element is a cylindrical drive shaft (21) and the drive shaft is partially enclosed along a portion of the drive shaft length in the partial cross-section of the hollow cylinder.

Regarding claim 9, Scott, in view of Class, discloses the combine harvester of as claimed in claim 8, wherein there is further provided comprising a cover (19) comprising a complementary partial cross- section of the hollow cylinder so as to fully enclose the drive shaft along at least a portion of the drive shaft length.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5873226 A discloses a drive shaft housed inside of a harvester.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         



/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671